Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2. A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 2 as the representative claim, it is determined that apart from generic hardware and extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “timing a predetermined time window to trade at the calculated tradeable price and automatically executing at least one given trade during the predetermined time window, for at least some of the bids and offers that are not executed, based at least in part on the calculated tradeable price,” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), The examiner further contends that the claim recites a combination of additional elements including “receiving in real time…a plurality of bids and a plurality of offers from first remote computing devices of respective first traders in a market for an object of commerce…; continuously in real time; transmitting…to each of a plurality of second remote computing devices of respective second traders in the market, an electronic message notifying second traders of the calculated tradeable price for the object of commerce; calculating a calculated tradeable price based on a standard published to given traders in the market for the object of commerce; determining in real time that at least some of the bids and offers are not fully executed” These additional elements, considered in the context of claim 2 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, transmitting and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Further, these additional limitations can be reasonably characterized as reciting a patent-ineligible mental process, insignificant extra-solution and post-solution activities. For instance, the limitation “receiving in real time…a plurality of bids and a plurality of offers from first remote computing devices of respective first traders in a market for an object of commerce…” is a mere data gathering step considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also, the limitation “continuously in real time; transmitting…to each of a plurality of second remote computing devices of respective second traders in the market, an electronic message notifying second traders of the calculated tradeable price for the object of commerce” is directed to insignificant post-solution activity of transmitting data (see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016). In addition, the limitations “calculating a calculated tradeable price based on a standard published to given traders in the market for the object of commerce; determining in real time that at least some of the bids and offers are not fully executed” are directed to the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Lastly, the claimed steps “the standard specifying rules for calculating a tradeable price based on at least one of (a) received bids and offers or (b) trades executed in the market for the object of commerce; wherein at least some quantity of the object of commerce is traded at the calculated tradeable price” are recited to simply further narrow the scope of abstract idea. These recited steps merely describe an intangible property of the data that does affect the examiner’s characterization of the additional limitations as insignificant extra-solution activities and the automation of mental tasks. Thus, it is determined that claim 2 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 2 are the generically recited “at least one processor, communication network.” The specification does not point to sufficient evidence that any of these components are anything other than well-understood, routine, and conventional, hardware components or systems being used in their ordinary manner. Further, the filed specification supports the determination that these components are well-understood, routine and conventional:  substantiates this, for instance at [10-12]. The term processor, as used herein, refers to central processing units, microprocessors, microcontrollers….Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. 
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 2 and are rejected using the same rationale as in claim 2 above. More specifically, dependent claims 3-8, 12-17 do recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Claims 9-11 and 18-20 do not recite any additional elements, but they merely further narrow the scope of the abstract idea. Claim 35 recites additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. 

Conclusion
A prior art of record, Greenwald (US PUB: 2002/0161693), cited but not relied upon is found pertinent to the claimed subject matter in the following way: a system operated by a financial institution for facilitating a trade in a non-listed security (see the abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697